U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 Commission File No. 000-52472 CRC CRYSTAL RESEARCH CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 86-0728263 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4952 East Encanto Street, Mesa, Arizona 85205 (Address of Principal Executive Offices) (480) 452-3301 (Issuer’s telephone number) (480) 832-6187 (Issuer’s facsimile number) (Former name, address and fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o 1 Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes x No o Revenues for year ended December 31, 2008:$-0- Aggregate market value of the voting common stock held by non-affiliates of the registrant as of March 27, 2009 was:$-0- Number of shares of our common stock outstanding as of December 4, 2009 is: 16,386,870 The Company’s Transfer Agent is Pacific Stock Transfer Company, 4045 S. Spencer Street, Suite 403, Las Vegas, NV 89119, Phone: 702-361-3033 Fax: 702-433-1979 State the number of shares outstanding of each of the issuer’s classes of common equity, as of December 31, 2008:13,370,270 shares of common stock. 2 EXPLANATORY NOTE CRC Crystal Research Corporation, a Nevada corporation, is filing this Amendment No. 1 on Form 10-K/A (Amendment) to its annual report on Form 10-K, which was originally filed with the Securities and Exchange Commission (SEC) onMarch 31, 2009 (Original Filing) to restate and reissue its audited financial statements for the fiscal year ending December 31, 2008, contained in the Original Filing to include the opinion of GBH CPAs, PC, a registered public accounting firm.The previously issued statements were audited by Moore and Associates Chartered, whose registration with the Public Company Accounting Oversight Board was revoked in August of 2009. The audited financial statements for fiscal year ended December 31, 2008 have been restated to: (1) accrue legal and accounting fees for services rendered during fiscal year 2008, (2)accrue management salaries earned during fiscal year 2008, and (3) to present in a separate classification within the 2008 financial statements certain payablesto related parties.The effect of the restatement is described in note 10 to the financial statements contained in this Amendment.In addition to the restatements discussed above, this Amendment also amends the information contained in Item 7 of the Original Filing. Except as described above, no other changes have been made to the Original Filing.Except as described above, this Amendment No. 1 on From 10-K/A does not reflect events occurring after the filing of the Original Filing or modify or update those disclosures, including any exhibits to the Original Filing affected by subsequent events.Information not affected by the changes described above is unchanged and reflects disclosures made at the time of the Original Filing.Accordingly, this Amendment No. 1 on Form 10-K/A should be read in conjunction with our filings made with the SEC subsequent to the filing of the Original Filing, including any amendments to those filings. 3 CRC CRYSTAL RESEARCH CORPORATION TABLE OF CONTENTS Page PART I ITEM 1. DESCRIPTION OF BUSINESS 5 ITEM 2. DESCRIPTION OF PROPERTY 17 ITEM 3. LEGAL PROCEEDINGS 17 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 17 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 17 ITEM 7 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIALCONDITION AND RESULTS OF OPERATIONS 17 ITEM 8. FINANCIAL STATEMENTS 19 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 20 ITEM 9A. CONTROLS AND PROCEDURES 20 ITEM 9B. CHANGES IN INTERNAL CONTROL OVER FINANCIAL REPORTING 21 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS: COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT. 22 ITEM 11. EXECUTIVE COMPENSATION 24 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 24 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 25 PART IV ITEM 14. EXHIBITS AND REPORTS ON FORM 8-K 26 ITEM 15. PRINCIPAL ACCOUNTANT FEES AND SERVICES 26 SIGNATURES 27 4 PART I ITEM 1. DESCRIPTION OF BUSINESS GENERAL CRC Crystal Research Corporation (the "Company" or the "Registrant") was incorporated in the State of Nevada on June 9, 2006. The Company is the successor in interest to CRC Crystal Research Corporation (“Arizona CRC”), which was incorporated in the State of Arizona on March 22, 1993.On June 10, 2006, the board of directors of the Company and Arizona CRC approved their merger in order to reincorporate the Arizona CRC in the State of Nevada.The reincorporation process was completed by the filing of Articles of Merger with the Secretary of State of Nevada on September 20, 2006 and with the Secretary of State of Arizona on September 21, 2006.The Company was formed by Dr. Kiril Pandelisev to commercialize patents for new technology and new crystal growing processes in the manufacture Crystals and new methods and technology for various crystals and Crystal Products. The technology encompasses a new crystal grower design, new crystal growing processes, and new technology for fabrication of various crystals and more sensitive Crystal and other Products. Management believes that the new technology will allow the Company to manufacture Crystal Products faster, less expensively, and at a higher quality level than that which current industry methods provide.The Company has as of yet not developed a prototype for any of its potential products. The Company has a non-exclusive license to all technology owned by Single Crystal Technologies, Inc. (“SCT”), which is owned by Dr. Kiril A. Pandelisev.The licensed technology includes patents, whether approved, pending or in process of filing, other contractual agreements, and technical measures relating to the manufacture of Crystals, Crystal Products and ultra pure materials and products made from them.The Company plans to raise capital to fund the development of initial manufacturing capabilities to manufacture Crystals, Crystal Products, ultra pure materials and products made from ultra pure materials and alloys for sale in various industrial markets. The Company has never produced any Crystal Products or other products for commercial sale.The Company estimates that it will need approximately $1,000,000 to begin the manufacturing process.This funding will allow the Company to prepare for initial production, and produce several types of fully tested prototypes aimed at different segments of the market.The amount needed for expansion will vary depending on the growth curve of the Company at the time of funding.Management has had discussions with at least two investment banks as well as a number of investors but has not received any commitments as of yet for the necessary funding. CRC’s continuous plate method of growing flat plates of scintillation material crystal, based on CRC’s patented technology, applies a new solution to an old problem. Crystals can have any desired width, length and thickness equivalent to the needed detector dimensions. The improved melt-solid interface makes heat dissipation and thermal stress non-issues. The control of the purity of the molten material results in predetermined crystal purity and uniform dopant distribution that will result in better scintillation detectors.The single crystallinity yield of the process is drastically increased and production costs are reduced proportionately. Furthermore, in a paper by Antonio C. Pastor, "METHOD OF GROWING METAL HALIDE AND CHALCOGENIDE CRYSTALS FOR USE IN INFRARED WINDOWS", Patent No.: 4,251,315, February 17, 1981. Assigned to Hughes Aircraft Company, Pastor indicates the space requirement for plate growth is at least 36 times less than that for the standard Bridgman-Stockbarger method.The Company did not cause the paper written by Antonio C. Pastor to be written for the Company’s benefit, nor did the Company sponsor or pay for the paper. Initially the company intends to address the scintillation material and scintillation detector products using our patents that preclude others from duplicating our work. Alkali halide, rare earth and semiconductor scintillators will be addressed. CRC’s patented process provides for low cost higher quality crystals and crystal products and detectors. The initial space of 3000-5000 sq.ft based on Pastor’s analysis is equivalent to at least 108,000-180,000 sq. ft and the total capital need associated with the space, equipment and personnel is close to 200 times less than what would be need by the conventional Bridgman method. Our patents for advanced scintillator devices gives another advantage that will be beneficial to the growing Homeland Security applications, energy applications, medical imaging and many other applications that include but are not limited to beer and beverage industry, automotive industry, and other. CRC's continuous plate method solution goes way beyond that offered by any other method and provides real hope of the production and deployment of inexpensive and yet higher qualityscintillation crystals. 5 ITEM 1. DESCRIPTION OF BUSINESS- continued GENERAL- continued The benefits from the patented technologies are many and most are as disclosed in the patents themselves. Lower production costs, unlimited applicable crystal product size, low to no built in stress, longer life time, optical and other optimization for better signal to noise ratio.A list of the benefits follows: Advanced crystal grower design Enhanced and optimized crystal growth rates ; introduction ofnew purification methods; direct production of crystal plates of anyapplicable size; over 90% yield regardless of size or shape;almost indefinite lifetime of crystal products. Long lifeoilwell loggingassemblies: Lower production cost; enhanced energy detection; enhanced energy resolution; enhanced signal-to-noise ratio; possibility of life time warranty. CRC Oil Well Logging/MWD Assembly Advantages: Long life minimum 5 years expected; lower cost; better shock resistance through stronger crystal and multiple shock isolation; higher light output; improved energy resolution; improved temperature and magnetic shielding. Enhancement of the Current Energy Exploration Tools: Smaller CRC Crystal for same signal; enhanced depth penetration; enhanced depth resolution; multi million dollar savings per well through small diameter drill hole. Long Life Gamma Camera Plate Assemblies With Improved Reflector System: Enhanced energy detection; Lower production cost; enhanced energy resolution; enhanced spatial resolution; life time warranty. Modular Gamma Camera Plate Assemblies: Modular; Multi-Crystal or Individual Crystal; Enhanced Energy Resolution; Enhanced Energy Detection; Enhanced Spatial Resolution. CRC Gamma Camera Plate AssemblyAdvantages: Simple Fabrication Procedure; Long Life; ImprovedSpatial Resolution; Improved Energy Resolution; Lower Cost; Plate Size not Limited by Crystal Growth Process Limitations; Light Weight Gamma Camera Plate Assembly. Superior Performance Subassembly for Scintillation Detection and Detectors Employing the Same: Modular; Enhanced Energy Resolution; Enhanced Energy Detection; Light Output Self-Focusing Capabilities; Enhanced Signal-to-Noise Ratio. Continuous Crystal Growth Process and Apparatus: Improvement of the Current Crystal Growth Process; Opening of New Frontiers; Higher Crystal Quality; Lower Production Cost; No Size Limitations; In-House Constructed Crystal Growth Hardware. CRC Approach to Product Improvement: Optimize Light Output by: Minimize light absorption by using low absorption crystals and minimize optical path of photons.Maximize light reflection. Minimize reflection loss. Light guide principle application. Apply Better Seal: Glass-to-metal seal and moisture traps.Use Superior Crystalline Material.Direct and Focus Output Light.Minimize Housing Absorption. 6 ITEM 1. DESCRIPTION OF BUSINESS- continued GENERAL- continued Scintillation (to produce a flash of light in a phosphor by striking it) crystals transform the invisible gamma rays into visible flashes of light that can be converted into digital signals for processing. The applications of the scintillation crystals (often called phosphors) are many and several examples are as given below. Homeland security uses scintillation detectors and scintillation detector based systems for scanning personnel, vehicles and cargo vessels, ships, for radioactive exposure and radioactive material contents. Border crossings, airports, seaports, and many other points where passengers and cargo are passing through use these systems. Medical imaging uses scintillation crystals to analyze the radiation emitted from the patients in order to make health related diagnosis. Gamma scanners employ from one to three crystal plates positioned around the patient in order to obtain two dimensional (using one plate) or three dimensional image (using 2 0r 3 plates) of the patients organs examined. Energy explorations use scintillation crystals to do a real-time analysis of the soil the drill is in and to provide estimates of the oil contents of certain oil rich deposits (when found). Engine fabricators use scintillation detectors for integrity and the consistency of the engine wall. Construction industry uses scintillation detectors for real time weld inspections. CRC’s patented technology provides multiple independent benefits that result in more affordable and better gamma ray detectors and systems can be summarized as follows: The crystal growth method provides for lower production cost realized through low capital cost requirements, faster crystal production and lower inventory requirements. The crystal growth method also provides for technology for crystal plate sizes beyond what other methods can sustain. The material purification methods and the crystal growth method provide for higher quality crystal used in fabrication of various scintillation detectors. The physics of scintillation detector designs as described in our patents provide for higher quality more sensitive detectors having long life time. The initial equipment design and prototype building for the CRC’s crystal growth technology was done by SCT, LLC in collaboration with Sematech International (Austin, Texas) and the thermal modeling group from Sandia National Laboratories. The thermal modeling of the CRC’s crystal growth process was done by Prof Motakef from MIT, now President of CAPE Simulations. The initial findings for growth of very low heat conductive crystals such as doped and undoped calcium fluoride (CaF2), sodium iodide (NaI) cesium iodide [CsI (Tl, Na)] or any other crystal are very favorable. The crystal growth process is very suitable for making rare earth (europium in particular) doped CaF2(Eu) scintillation plates (of any size) to be used for monitoring enemy laser targeting beams in the battle field or any other observational posts, or one can make low cost scintillation detectors to be used for various monitoring and warning systems. For instance, our modeling indicates production of 2 inch thick crystal plate material can be made 64 times faster. Considering the estimates by Pastor for 36 times less space requirements, and adding the labor, chemicals and power savings, the cost of the produced scintillation detector is only a small fraction of what would have been if the detector was made from a Bridgman-Stockbarger method made crystal. 7 ITEM 1. DESCRIPTION OF BUSINESS- continued GENERAL- continued Since inception the Company has been a development stage company. The initial offering provided for the initial prototype crystal growth, modest modeling efforts and initial products tested by third party. Our initial work within our Microscint™ project was focused on pressing and sintering thallium doped sodium iodide powders which resulted in rather mechanically strong scintillators. The initial scintillation properties were measured at Ludlum Instruments in Texas. Scintillation detectors made using this technique are expected to be mechanically strong and many scintillation materials can be fabricated using this method. Some may include scintillator alloys – multiple scintillator materials that emit different wavelengths combined into one detector.Inexpensive, mechanically very strong and disposable scintillation detectors can be the result from this approach as well. The energy resolution of the crystal pilot line and the Microscint™ material show excellent energy resolution. The declining modest markets for scintillation products in the nineteen nineties and the “.com” era did not help with our fund raising efforts for expansion. The industrial size equipment development was initiated in January of 2000 in collaboration with SCT, LLC, Sematech International and Sandia National Laboratories. Growth of large crystal plates suitable for fabrication of various products for the Homeland Security, energy and semiconductor applications is now possible. The company plans to use this technology for its initial product lines. Our past discussions with Allied Signal (now part of Honeywell), Halliburton, GE Medical, Schlumberger, Lockheed Martin, Canon, Nikon, Intel, Zeiss, Shott Lithotech, Corning, and others indicate that we have very interesting technology that can make products for many industries. Public funding will be needed to provide for the growth of our products in a planned manner. INDUSTRY BACKGROUND Crystals are very pure concentrations of elements or compounds that have been melted and then allowed to solidify in such a fashion that their atomic or molecular structure forms a crystal lattice.A distinguishing characteristic of crystals is that they have a uniform, low energy state as compared to non-crystal concentrations of the same elements or compounds.When certain impurities (or dopants) are intentionally added to a crystal, the properties of the crystal are altered.Dopants can be added while the crystal is grown and/or during the processing of the crystal into a finished product.One significant alteration is that, with certain impurities, the crystal can be made to react to electromagnetic waves, and the reaction can be detected with detection devices.In addition, impurities at certain concentrations can alter the temperature at which the crystal will react to electromagnetic wages.By measuring the strength of the reaction to electromagnetic waves, it is possible to measure features of an item or process that is emitting the electromagnetic waves. The effectiveness and quality of a crystal is dependent on the purity of the element or compound used for the crystal, and the number of flaws in the crystal lattice structure, which is determined by the crystal growth process. Optical transmission, scintillation properties and heat tolerance also depend on the uniformity of a crystal, as well as the amount and uniformity of distributions of dopants within the crystal.For instance, sodium iodide (NaI) in its pure state can detect gamma rays only at very low temperatures. By adding a small amount of Thallium metal to the crystal (about 0.01%), the crystal can detect gamma rays or nuclear particles at much higher temperatures. Sodium iodide detectors used in the medical imaging need only work at room temperature, while sodium iodide detectors used in energy exploration operate can be made to work in temperatures as high as 200oC by altering the concentrations of Thallium metal added as a dopant. A wide variety of commercial and industrial applications have been developed to take advantage of the properties of crystals.For example: Medical Imaging:In medical imaging applications (i.e., a CAT scan), sodium iodide crystals are shaped into plates and placed around a patient that has been injected with radioactive tracer material. The gamma rays emitted from the patient enter the crystal plates and cause a scintillation event, or flash of light, when they strike a Thallium atom which is used as the dopant.A light sensor, such as photo multiplier tube (PMT), detects the scintillation events, converts each scintillation event into an electrical pulse and assigns coordinates to the scintillation event. Special electronics amplify these signals and analyze billions of events per second. The result of the analysis is the image of the organ that is scanned. Since healthy tissue absorbs the injected radioactive material differently than cancerous tissue, a radiologist can detect the cancerous material as darker or brighter material (depending on the radioactive material injected). SCT has developed technology that it believes can make the crystals at lower cost and more sensitive, which will enable more accurate diagnosis of the patient. 8 ITEM 1. DESCRIPTION OF BUSINESS- continued INDUSTRY BACKGROUND- continued Petroleum Exploration:When drilling for oil or gas, it is important to know the geological formations which are being penetrated. By adding a scintillation crystal to the drilling assembly, a geologist on the surface can be provided with that information. Oil well surveys are conducted by injecting small traces of radioactive materials into wells under high steam pressure. Gamma rays emitted from the walls of the well and detected by the crystal can be analyzed and interpreted to show the composition of the geological formation in which the crystal is located and whether it contains hydrocarbons. This measurement is called oil well logging and is often referred to as "measured while drilling." When the driller encounters a potential producing zone, a geologist can use the crystal measurements to assess how much oil is present in the zone and determine whether to stop drilling or continue drilling in search for a more productive zone.SCT’s patents provide technology for more sensitive soil and hydrocarbon detection and can sustain rougher, hotter environments without being damaged. Homeland Security:In homeland security applications, crystal detection devices are commonly used in airports, courthouses, government buildings, nuclear plants and other sensitive areas to for scanning people, luggage and shipping containers for weapons and “dirty bomb” materials. Bridgman-Stockbarger Method of Crystal Production The predominant method of crystal production for industrial uses is the Bridgman-Stockbarger Method, which was perfected in the 1930’s.Under the Bridgman Stockbarger Method, a crucible is filled with particulate raw materials and melted at a high temperature.The melted material is then allowed to solidify by slowly lowering it into a cooling section, which cools the bottom of the crucible.The entire crystal is formed by slowly cooling the entire crucible from the bottom to the top.Particularly with respect to non-metallic crystals, which are characterized by poor heat conductivity, the Bridgman-Stockbarger Method suffers from the following manufacturing problems: · The yield for marketable crystals is low, and for large crystals can be as low as 1-3%; · There are limitations on the maximum possible size of the crystals; · The growth rate of the crystals is low, thus inhibiting volume production and increasing crystal production time; · There is significant impurity variation within crystals. Often, less than 10% of the crystal produced is within the desired range; · The capital investment for mass production is large. The Bridgeman-Stockbarger Method is inefficient and costly, particularly for non-metallic crystals that are based upon elements or compounds with low heat conductivity.The Bridgman-Stockbarger Method requires special melting and annealing stations, expensive platinum crucibles, heavy material handling equipment and considerable personnel. Conventional Bridgman-Stockbarger furnaces can cost over one million dollars to build. Presently, crystals are taken out of furnaces when they are over 900°F, exposing personnel to unhealthy concentrations of iodine and thallium iodide vapors. The crystals produced are subject to thermal induced stress damage, production yields of 70% or less, and size limited to a maximum of 30 inches in diagonal dimension. The source raw material for CRC’s products may or may not be the same for different products. For instance, Mallinckrodt Chemical manufactures a variety of specialty chemicals for sales to clients in various industry segments. The production of sodium iodide based scintillator consists of melting pure grade sodium iodide powder made by Mallinckrodt Chemical and growing crystal out of it. To our knowledge there is no shortage of sodium iodide and the raw material can be purchased from many sources around the globe. The gas atmosphere in the crystal grower is either Nitrogen or Argon. Many gas companies such as Air Products, Air Liquide and other gas companies offer an abundant choice of gasses, including Nitrogen and Argon. MEMC, Sumitomo Metal, and other offer high purity silicon feed material for our silicon/silicon alloy product lines, Chemetall produces high quality Cesium Iodide powder, Tanumal Chemical from Oklahoma,Stella from Japan, Sérigraphie Richford Inc. from Canada, and others offer calcium Fluoride powder. CRC has over 500 lb of Calcium fluoride powder and there is no shortage of calcium fluoride powder used to make calcium fluoride crystals. Furthermore, CRC intends to produce high purity starting materials or further purify materials offered by others for its production. To our knowledge there is no shortage of materials that would impede our initial and/or continued production. 9 ITEM 1. DESCRIPTION OF BUSINESS- continued PRINCIPAL PRODUCTS AND THEIR MARKETS The uses for CRC’s Crystal Products are numerous. For example: · the medical imaging industry uses NaI crystal plates to transform invisible gamma rays into visible light, which can be converted into an image of the object examined; · bottlers use NaI crystal detectors to prevent overfilling of aluminum cans; · automobile manufacturers use crystal detectors to control the paint spraying process to guarantee proper color mixing; · steel manufacturers use NaI crystal detectors to adjust gigantic rollers to insure uniform thickness of rolled steel; · nuclear power plants use thousands of small NaI crystal detectors to measure radiation levels throughout the plant and control any possible leakage of radioactive material that might threaten the general population; · Engine manufacturers use scintillation technology to ensure proper engine wall thickness, alloy uniformity and crack free parts; · Airports use crystals in personal and baggage scanners for detection of controlled substances, explosives and radioactive material; · Borders and ports use scintillation based detectors for detection of controlled substances, explosives and radioactive material. Various federal agencies, including the Homeland Security Agency, the Environmental Protection Agency and the Nuclear Regulatory Commission, use crystal detectors for qualitative and quantitative composition assessment of nuclear waste. They are effective in providing for the safety of the nuclear waste depositories by detecting possible leaks from the containers caused by chemical reactions and the effects of nuclear particles bombardment. Crystal detectors are also used to maintain inventory records of nuclear stockpiles and to impose sophisticated security protection measures for these materials, especially those materials used for military applications. The following table sets forth certain crystal types, their applications, and market information: Crystal Type/High Tech Product Application Market Information Sodium Iodide (NaI) Homeland Security; Borders, Ports, and inland applications. Major Customers: US Government, Lockheed Martin, General Electric, Others.
